STANFORD, J.
On October 18, 1943 (60 Ariz. 537, 142 Pac. (2d) 411) we remanded this canse for a new trial on the issue as to whether the statute of limitations had been tolled by the absences of appellee from the state. In our opinion rendered at that time we held the statute had run unless it was tolled by such absences and that from the record we could not determine that fact.
Thereafter, on November 1, 1943, appellant filed its motion for a rehearing. In such motion it re-argues the points of law which we had fully considered and rejected in our opinion.
The motion for rehearing is denied.
MoALISTER, C. J., and ROSS, J., concur.